Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

TIBERIO CLEMENTE-BARTOLO,                         )
                                                  )
                              Plaintiff,          )
                                                  )
               v.                                 ) CASE NO. 1:20-cv-1239
                                                  )
MERCHANDISE WAREHOUSE CO.,                        )
INC.,                                             )
                                                  )
                              Defendant.

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.      This is an employment discrimination action brought by Plaintiff Tiberio Clemente-

Bartolo ("Clemente" and/or "Plaintiff"), against Defendant Merchandise Warehouse Co., Inc.

("Defendant" or "Warehouse"), for unlawfully discriminating and retaliating against him on the basis

of his sex (male), and his race (Hispanic), in violation of Title VII of the 1964 Civil Rights Act

("Title VII"), 42 U.S.C. §§ 2000e et seq., as amended; and disability, in violation of the Americans

With Disabilities Act ("ADA"), 42 U.S.C. §12101 et seq., as amended, and violations of Indiana

common law.

                                           II. PARTIES

       2.       Clemente is a citizen of the United States. At all time relevant to this lawsuit

Clemente has resided within the geographic boundaries of the Southern District of Indiana.

       3.      Defendant Warehouse is a domestic, for-profit corporation. At all times relevant to

this action, Warehouse has maintained facilities and conducted business within the geographic

boundaries of the Southern District of Indiana.
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 2 of 11 PageID #: 2




        4.      The claims asserts against Defendants arose within the geographic boundaries of the

Southern District of Indiana, and venue is proper in this Court.

                                III. JURISDICTION AND VENUE

        5.      This Court has jurisdiction over the subject matter of this case pursuant to 28 U.S.C.

§ 1331, 42 U.S.C. § 2000e, et seq., and 42 U.S.C. §12117.

        6.      Warehouse is an "employer" as defined by the ADA, 42 U.S.C. § 12111(5)(A), as

amended, and as defined by Title VII, 42 U.S.C. §2000e(b).

        7.      Clemente is an "employee" as defined by the ADA, 42 U.S.C. § 12111(4), and as

defined by Title VII, 42 U.S.C. §2000e(f).

        8.      Clemente satisfied his obligation to exhaust administrative remedies, having timely

filed EEOC Charge No. 470-2018-02185, alleging sex and disability discrimination and retaliation,

and amending the charge on October 30, 2018, to include race discrimination, receiving the

appropriate Notice of Right to Sue letter on March 21, 2020, and timely filing this action less than

ninety days following of his receipt of that notice.

        9.      All events, transactions, and occurrences concerning this case have arisen in the

geographical environs of the Southern District of Indiana, venue is proper in this Court.

                                 IV. FACTUAL ALLEGATIONS

        10.     Clemente is an Hispanic male who was hired by Warehouse as a "Temp-to-Hire"

employee in August 2017.

        11.     Clemente became a full-time Warehouse employee on November 19, 2017, holding

the position of forklift operator.

        12.     At all relevant times, Clemente suffered from a medical condition that caused him

to experience multiple infections, surgeries, urinary incontinence, drainage and leakage.
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 3 of 11 PageID #: 3




          13.   In September 2017, Clemente was insulted by Lee Carroll ("Carroll"), Second Shift

Lead (Caucasian/non-disabled), who used derogatory sexual and racial slurs while Clemente was

using the restroom.

          14.   Clemente explained to Carroll that he had to use the restroom so often because of his

medical condition.

          15.   Sometime in October 2017, Austin Maddox ("Maddox")(Caucasian/non-disabled),

another Second Shift Lead, complained to Clemente that he was using the restroom too frequently.

          16.   Clemente informed Maddox of his medical condition, and explained that he had to

use the restroom frequently to clean his wound.

          17.   Maddox informed Clemente he could only use the restroom during break times.

          18.   On November 19, 2017, Maddox suspended Clemente and sent him home for using

the restroom outside of his scheduled breaks.

          19.   Clemente again explained to Maddox that his medical condition required Clemente

to use the restroom frequently to clean his wound.

          20.   However Maddox repeatedly told Clemente he could not use the restroom outside of

breaks.

          21.   Maddox told Clemente he would be suspended again if he used the restroom outside

of scheduled break times, despite his medical condition.

          22.   In all, Maddox suspended Clemente on at least four occasions for using the restroom

outside of scheduled break times.

          23.   On November 20, 2017, Clemente met with Second Shift Supervisor Stattone Geary

("Geary")(Caucasian/non-disabled), and HR Administrator Tyler Bowles ("Bowles")(Caucasian/non-

disabled), to report Maddox's actions.
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 4 of 11 PageID #: 4




       24.     Clemente explained his medical condition to Geary and Bowles, and also requested

a different uniform because the one he had originally been given caused Clemente to sweat

excessively, and put Clemente at increased risk of infection.

       25.     During January and February 2018, coworkers Carlos Jones ("Jones")(Hispanic/non-

disabled) and Cody Ballard ("Ballard")(Caucasian/non-disabled), repeatedly taunted Clemente with

sexually-oriented jokes, and repeatedly called Clemente a "faggot."

       26.     Also in February, Ballard threatened to stab Clemente in the face with a pencil, while

referring to Clemente as a "short little faggot."

       27.     On February 25, 2018, Jones used a bread stick to make sexual jokes toward

Clemente and referred to him as a "fucking faggot."

       28.     Clemente reported these incidents to Geary on February 26, 2018.

       29.     On Monday, March 5, 2018, Clemente was forced to undergo surgery to treat his

medical condition.

       30.     The following Wednesday, Clemente returned to work and coworker Michael

Gutierrez ("Gutierrez")(Hispanic/non-disabled) repeatedly made sexually-oriented jokes and

comments to Clemente.

       31.     Clemente met with Bowles on March 9, 2018, and filed a sexual harassment

complaint against Jones and Ballard. Clemente also filed a complaint against Geary, because Geary

had failed to investigate Clemente's complaint and take the appropriate action.

       32.     Two days later, Clemente used the restroom to clean and change the gauze dressing

on his wound before his scheduled break time. Shortly after he returned to work, Maddox suspended

Clemente because he allegedly "exceeded his 15-minute break."

       33.     Later that same day, Ballard also took a break that exceeded 15 minutes, but Ballard
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 5 of 11 PageID #: 5




was not suspended.

       34.     Clemente was suspended for exceeding his 15-minute breaks on a number of

occasions, as were similarly situated employees who were not Hispanic, and/or Hispanic, and/or gay.

Those similarly-situated employees, however, were not suspended, nor was any other disciplinary

action taken against them.

       35.     On March 12, 2018, following Clemente's sexual harassment complaint, Jones, and

an African American employee named Damon (L/N/U), were terminated. Ballard, however, was not

terminated, and was not subjected to any other disciplinary action.

       36.     Clemente met with Bowles and Geary on Wednesday March 14, 2018, and filed a

complaint against Maddox for race and disability discrimination.

       37.     Clemente also once again requested a lighter-weight uniform as an accommodation

for his medical condition.

       38.     On March 26, 2018, Clemente submitted a doctor's letter indicating that Clemente

should be allowed to use the restroom more frequently, and requesting that Clemente be provided

a lighter-weight uniform to reduce his excessive sweating, and minimize the risk of infection.

       39.     On April 2, 2018, Clemente's supervisor followed Clemente into the restroom and

pushed open the door as Clemente prepared to use the restroom.

       40.     On April 9, 2018, Clemente's supervisor told demeaning, sexually-oriented jokes in

front of Clemente and other employees.

       41.     On April 17, 2018, Clemente's supervisor made a sexually-suggestive joke when

Clemente sought the supervisor's assistance concerning a new product (boneless pork butts), stating

that Clemente "loved butts."

       42.     On April 20, 2018, as result of excessive body sweating, Clemente's wound was
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 6 of 11 PageID #: 6




draining excessive pus, and became infected. Three days later, Clemente was forced to undergo

surgery to remove the infected area from his wound.

         43.   Sometime in mid-April and early-May, Clemente noticed several Caucasian

co-workers were wearing newer suits, specifically the lighter-weight suits Clemente had previously

requested as accommodation.

         44.   Once again, Clemente went to HR and requested a different suit, but was once again

denied while many other, Caucasian, employees, were being given the newer suits.

         45.   Clemente, as well as the other Hispanic and African American employees were not

provided the newer suits.

         46.   On May 9, 2018, Clemente requested a new suit once again, offering to pay for the

suit himself. Finally, on May 17, 2018, Clemente received the suit he had been requesting for

several months.

         47.   On May 18, 2018, Clemente was denied his break while everyone else was sent to

break.

         48.   On June 8, 2018, Clemente was told he could not go to his break until he finished his

truck. Everyone else was sent to break.

         49.   On June 18, 2018, Clemente was again told that he had to finish his truck before

taking a break, while the other employees were sent to break, regardless of whether their assignments

had been completed.

         50.   In June, 2018, Clemente was physically threatened after reporting a co-worker who

had used alcohol and was still allowed to operate equipment.

         51.   On July 5, 2018, Second Shift Lead Nick Diaz (Hispanic/non-disabled) told a number

of sexually-oriented, demeaning jokes in front of Clemente and other employees during their lunch
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 7 of 11 PageID #: 7




break.

         52.      On July 7, 2018, Carroll denied Clemente a break after Clemente had been working

for three consecutive hours, despite the fact that Clemente needed a break to use the restroom and

clean his wound.

         53.      After prolonged harassment and discrimination, Clemente was forced to resign from

Warehouse.

         54.      Clemente's resignation was a constructive termination.

                                    V. LEGAL ALLEGATIONS

                       Count 1: Sex Discrimination in Violation of Title VII

         55.      Clemente incorporates the allegations in each of the foregoing paragraphs as though

specifically set forth herein.

         56.      Warehouse subjected Clemente to terms and conditions of employment that were

different and more harsh than those enjoyed by similarly-situated employees who were not

homosexual.

         57.      Warehouse ultimately terminated Clemente's employment because of his sexual

orientation, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as

amended.

         58.      Warehouse's actions were intentional, willful, and/or taken with reckless indifference

to Clemente's rights as protected by Title VII.

         59.      Clemente suffered, and continues to suffer, harm as a result of Warehouse's unlawful

acts.

               Count 2: Race/National Origin Discrimination in Violation of Title VII

         60.      Clemente incorporates the allegations in each of the foregoing paragraphs as though
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 8 of 11 PageID #: 8




specifically set forth herein.

        61.     Warehouse subjected Clemente to terms and conditions of employment that were

different and more harsh than those enjoyed by similarly situated employees who were not Hispanic.

        62.     Warehouse ultimately terminated Clemente's employment because of his race and/or

national. origin, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.,

as amended.

        63.     Warehouse's actions were intentional, willful, and/or taken with reckless indifference

to Clemente's rights as protected by Title VII.

        64.     Clemente suffered, and continues to suffer, harm as a result of Warehouse's unlawful

acts.

                 Count 3: Hostile Work Environment in Violation of Title VII

        65.     Clemente incorporates the allegations in each of the foregoing paragraphs as though

specifically set forth herein.

        66.     Warehouse violated Clemente's right to be free from discrimination as protected by

Title VII by subjecting, and/or allowing Clemente to be subjected, to repeated acts of harassment

because of his sexual orientation, race, and/or national origin, that created a hostile work

environment, and by refusing to take action when Clementi reported it.

        67.     Warehouse's actions were intentional, willful, and/or taken with reckless indifference

to Clemente's rights as protected by Title VII.

        68.     Clemente suffered, and continues to suffer, harm as a result of Warehouse's unlawful

acts.

                  Count 4: Disability Discrimination in Violation of the ADA

        69.     Clemente incorporates the allegations in each of the foregoing paragraphs as though
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 9 of 11 PageID #: 9




specifically set forth herein.

        70.     Clemente's medical condition is a disability as that term is defined by the Americans

With Disabilities Act.

        71.     Warehouse refused to provide Clemente with a reasonable accommodation for his

disability, and/or refused to engage in an interactive process to identify a reasonable accommodation.

        72.      Warehouse unlawfully discriminated against Clemente because of his disability,

and/or because it regarded him as having a disability, and/or because he requested reasonable

accommodations for his disability, by subjecting him to terms and conditions of employment that

were less favorable than those enjoyed by similarly-situated employees who were not disabled, were

not regarded as being disabled, and/or were did not request a reasonable accommodation for a

disability.

        73.     Warehouse's actions violate the ADA, 42 U.S.C. §12101 et. seq., as amended.

        74.     Warehouse's unlawful actions were willful, intentional, and/or taken with reckless

disregard for Clemente's federally protected civil rights.

        75.      Clemente suffered, and has continued to suffer, harm as a result of Warehouse's

unlawful actions.

                 Count 5: Hostile Work Environment in Violation of the ADA

        76.     Clemente incorporates the allegations in each of the foregoing paragraphs as though

specifically set forth herein.

        77.     Warehouse violated Clemente's right to be free from discrimination because of his

disability by subjecting, and/or allowing Clemente to be subjected, to repeated acts of harassment

because of his disability, that created a hostile work environment, and by refusing to take action

when Clementi reported it.
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 10 of 11 PageID #: 10




         78.     Warehouse's actions were intentional, willful, and/or taken with reckless indifference

 to Clemente's rights as protected by the ADA.

         79.     Clemente suffered, and continues to suffer, harm as a result of Warehouse's unlawful

 acts.

                                        Count 6: Retaliation

         80.     Clemente incorporates the allegations in each of the foregoing paragraphs as though

 specifically set forth herein.

         81.     When Clemente reported the harassment he experienced to Warehouse's management

 and Human Resources departments, he engaged in protected activity, as that term is defined in Title

 VII, and in the ADA.

         82.     Warehouse retaliated against Clemente because he engaged in protected activity by

 subjecting, and/or allowing Clemente to be subjected, to repeated acts of harassment, and by refusing

 to take action when Clementi reported it.

         83.     Warehouse's actions were intentional, willful, and/or taken with reckless indifference

 to Clemente's rights as protected by the Title VII and the ADA.

         84.     Clemente suffered, and continues to suffer, harm as a result of Warehouse's unlawful

 acts.

                                             VI. RELIEF

         WHEREFORE, Plaintiff Tiberio Clemente-Bartolo, by counsel, respectfully prays that the

 Court find in his favor, and against the Defendant on all counts, and provide the following relief:

         85.     Order Warehouse immediately to reinstate Clementi to the position, and with the

 appropriate reasonable accommodations for his medical condition, he would have held, absent

 Warehouse's unlawful discrimination, or to pay front pay in lieu thereof;
Case 1:20-cv-01239-TWP-TAB Document 1 Filed 04/24/20 Page 11 of 11 PageID #: 11




            86.    Order Warehouse to pay Clemente's lost wages and benefits incurred as a result of

 its violation of his civil rights;

            87.    Order Warehouse to pay Clemente appropriate liquidated, compensatory and punitive

 damages for its violations of Title VII and the ADA;

            88.    Order Warehouse to pay Clemente pre- and post-judgment interest on all sums

 recoverable;

            89.    Order Warehouse to pay Clemente's reasonable attorney fees and costs;

            90.    Order Warehouse to provide Clemente with all other relief that is just and proper.

                                VII. DEMAND FOR TRIAL BY JURY

            The Plaintiff, Tiberio Clemente-Bartolo, by counsel, requests a trial by jury on all issues so

 triable.

                                                           Respectfully submitted,

                                                             s/ Jay Meisenhelder
                                                           Jay Meisenhelder, Atty No. 19996-49
                                                           JAY MEISENHELDER EMPLOYMENT
                                                           & CIVIL RIGHTS LEGAL SERVICES, P.C.
                                                           650 North Girls School Road, Suite D40
                                                           Indianapolis, IN 46214
                                                           Office Telephone:    317/231-5193
                                                           Direct Telephone:    317/899-9220
                                                           Facsimile Number: 317/982-5463
                                                           Email Address:       jaym@ecrls.com
